        Case 1:19-cv-00071-SPW-TJC Document 239 Filed 08/13/21 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION




  TODD COPENHAVER and AMBER
  COPENHAVER,                                    CV 19-71-BLG-SPW


                       Plaintiffs,
                                                  ORDER ADOPTING
  vs.                                             MAGISTRATE'S FINDINGS
                                                  AND RECOMMENDATIONS
  CAVAGNA GROUP S.p.A OMECA
  DIVISION, AMERIGAS PROPANE,
  L.P., ALBERTSONS COMPANIES,
  INC., and DOES 1-10,

                       Defendants.



        The United States Magistrate Judge filed Findings and Recommendations on

several motions for summary judgment. (Doc. 232). Defendant

Cavagna Group S.p.A Omeca Division ("Cavagna") moves for summary judgment

on Copenhavers'claims. (Doc. 134). Defendants AmeriGas Propane, L.P.

("AmeriGas")and Albertsons Companies,Inc.("Albertsons") move for partial

summary judgment on punitive damages. (Doc. 136). Last, the Copenhavers

present three motions for partial summary judgment:(1) as to affirmative defenses

other than misuse and assumption of risk(Doc. 140),(2)as to misuse and

assumption of risk(Doc. 142), and (3)as to liability(Doc. 144). The Magistrate

recommended that Cavagna's motion be denied; AmeriGas and Albertsons motion

                                        1
Case 1:19-cv-00071-SPW-TJC Document 239 Filed 08/13/21 Page 2 of 3
Case 1:19-cv-00071-SPW-TJC Document 239 Filed 08/13/21 Page 3 of 3
